Order entered August 30, 2016




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00742-CV

                                     AZEB RUDER, Appellant

                                              V.

       WILLIAM JORDAN D/B/A WILLIAM DAVIS REALTY, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01346-2014

                                           ORDER
       We GRANT the court reporter’s August 28, 2016 motion for an extension of time to file

the reporter’s record to the extent that we extend the time to MONDAY, SEPTEMBER 26,

2016. See TEX. R. APP. P. 35.3(c).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE